FILED
                                                                                       March 4, 2022
                                                                                         released at 3:00 p.m.
                                 STATE OF WEST VIRGINIA                              EDYTHE NASH GAISER, CLERK
                                                                                     SUPREME COURT OF APPEALS
                               SUPREME COURT OF APPEALS                                   OF WEST VIRGINIA




Everett Frazier, Commissioner,
West Virginia Division of Motor Vehicles,
Respondent Below, Petitioner

vs.) No. 20-0726 (Kanawha County 20-AA-6)

Taylor Braley,
Petitioner Below, Respondent



                                 MEMORANDUM DECISION



        The Petitioner herein, Everett Frazier, 1 Commissioner of the West Virginia Division of
Motor Vehicles (“DMV”), by counsel Attorney General Patrick Morrisey and Assistant Attorney
General Elaine L. Skorich, appeals from an order entered August 18, 2020, by the Circuit Court
of Kanawha County. In its order, the circuit court reversed the decision of the Office of
Administrative Hearings (“OAH”), which had upheld the DMV’s revocation of the license of the
Respondent driver herein, Taylor Braley (“Mr. Braley”), by counsel Faun S. Cushman and Joseph
H. Spano Jr. The circuit court based its ruling upon a finding of post-hearing delay by the OAH in
issuing the OAH’s final order on December 18, 2019. On appeal to this Court, the DMV argues
that the circuit court erred and requests this Court to reinstate Mr. Braley’s license revocation for
driving under the influence of alcohol (“DUI”).

        Upon consideration of the parties’ briefs, oral arguments, and the appendix record, this
Court concludes that the circuit court erred in reversing the order of the OAH because the post-
hearing delay did not cause prejudice to Mr. Braley under the facts of this case. Accordingly, we
reverse the August 18, 2020, order of the Circuit Court of Kanawha County and remand this case
to the circuit court for entry of an order reinstating the DMV’s order of revocation. Because this
case does not present a new or significant issue of law, and for the reasons set forth herein, we find
this case satisfies the “limited circumstances” requirement of Rule 21(d) of the West Virginia
Rules of Appellate Procedure and is proper for disposition as a memorandum decision.




       1
        Since the filing of this case, the Commissioner of the West Virginia Division of Motor
Vehicles has changed, and the Commissioner is now Everett Frazier. Accordingly, the Court has
made the necessary substitution of parties pursuant to Rule 41(c) of the West Virginia Rules of
Appellate Procedure.
                                                  1
        This case originated when Mr. Braley was investigated for DUI by officers who responded
to his single-vehicle crash in March of 2018 in Kanawha County, West Virginia. During the
responding officers’ 2 investigation, Mr. Braley exhibited an odor of alcohol, was unsteady,
staggered, had a blank stare, and admitted to having consumed alcoholic beverages prior to the
crash. Mr. Braley then failed all field sobriety tests administered to him, and had breath test results
of 0.178 (preliminary) and 0.147 (secondary). Mr. Braley was criminally charged with first offense
DUI for this incident.

        Thereafter, by notice dated March 27, 2018, the DMV administratively revoked Mr.
Braley’s driver’s license for DUI. The notice offered Mr. Braley multiple options for reinstatement
of his driver’s license, including participation in the Interlock Program 3 for 140 days with no
revocation period; however, this option precluded Mr. Braley from appealing his license
revocation to the OAH. Other options included a lesser period of Interlock participation and a
shorter revocation period; serving the full revocation period; or appealing to the OAH. Mr. Braley
elected to request an OAH hearing to challenge the revocation of his driver’s license for DUI, and
the OAH hearing was set for June 13, 2018. Following numerous continuances, the OAH hearing
was held on February 1, 2019.

        While awaiting the OAH’s decision, Mr. Braley, who had been working as a handler for
FedEx and earning $10 per hour, accepted a promotion to work as a courier for FedEx earning $20
per hour. It appears the handler position does not require a valid driver’s license, but the courier
position does require a valid driver’s license. Mr. Braley began working as a courier in April of
2019, approximately two months after the OAH hearing.

        Thereafter, approximately ten and one-half months later, on December 18, 2019, the OAH
issued its final decision upholding the revocation of Mr. Braley’s driver’s license for DUI. Mr.
Braley appealed this decision to the Circuit Court of Kanawha County, arguing that the OAH’s
delay in issuing its decision had substantially prejudiced him because his license revocation would
cause him to be fired from his courier position. The circuit court held a hearing in February of
2020, and, by order entered on August 18, 2020, the circuit court reversed the OAH’s order that
had upheld Mr. Braley’s driver’s license revocation for DUI. In summary, the circuit court found
that the actual and substantial prejudice that Mr. Braley would suffer if his license revocation was
upheld outweighed the reasons for the OAH’s post-hearing delay in issuing its decision. More
specifically, the circuit court concluded that the




       2
           The primary investigating officer had transferred to West Virginia from Virginia and was
still in training; he was accompanied by his training officer.
       3
         The Interlock, or West Virginia Motor Vehicle Alcohol and Drug Test and Lock, Program
requires the installation, in a driver’s motor vehicle, of “a mechanical or computerized system
which . . . prevents the operation of a motor vehicle when, through the system’s assessment of the
blood alcohol or drug content of the person operating or attempting to operate the vehicle, the
person is determined to be under the influence of alcohol or drugs.” W. Va. Code § 17C-5A-
3a(a)(4) (2021).
                                                  2
       Petitioner [Mr. Braley] has established that he would suffer actual and substantial
       prejudice as a result of the delayed OAH decision which, if upheld, would have a
       devastating effect on his ability to earn a living. . . . [because] he would
       immediately be fired from a job that pays twice as much as the job he held at the
       time of the hearing, and further, . . . the prior job was no longer available for him
       to return to. If the OAH decision would have been rendered in a timely fashion,
       [the] Petitioner [Mr. Braley] could have served his licensure suspension and
       maintained his previous work position which did not require a driver’s license to
       perform. . . . There was no evidence presented . . . to justify any delay by the OAH
       in issuing the decision at issue herein.

The DMV’s appeal to this Court followed.

       The case sub judice is before the Court on appeal from a circuit court order that reversed a
decision of the OAH. We previously have held that,

               [o]n appeal of an administrative order from a circuit court, this Court is
       bound by the statutory standards contained in W. Va. Code § 29A-5-4(a) [(1964)]
       and reviews questions of law presented de novo; findings of fact by the
       administrative officer are accorded deference unless the reviewing court believes
       the findings to be clearly wrong.

Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518 (1996). Insofar as this Court’s
review is prescribed by the governing statutory law, our consideration of this appeal is guided by
our interpretation of that standard, as well.

               Upon judicial review of a contested case under the West Virginia
       Administrative Procedure[s] Act, Chapter 29A, Article 5, Section 4(g) [(1964)], the
       circuit court may affirm the order or decision of the agency or remand the case for
       further proceedings. The circuit court shall reverse, vacate or modify the order or
       decision of the agency if the substantial rights of the petitioner or petitioners have
       been prejudiced because the administrative findings, inferences, conclusions,
       decisions or order are: “(1) In violation of constitutional or statutory provisions; or
       (2) In excess of the statutory authority or jurisdiction of the agency; or (3) Made
       upon unlawful procedures; or (4) Affected by other error of law; or (5) Clearly
       wrong in view of the reliable, probative and substantial evidence on the whole
       record; or (6) Arbitrary or capricious or characterized by abuse of discretion or
       clearly unwarranted exercise of discretion.”

Syl. Pt. 2, Shepherdstown Volunteer Fire Dep’t v. State ex rel. State of W. Va. Hum. Rts. Comm’n,
172 W. Va. 627, 309 S.E.2d 342 (1983); accord W. Va. Code § 29A-5-4(g) (2021). Furthermore,
with specific regard to the posture of the case sub judice, we have held that “[i]n cases where the
circuit court has [reversed] the result before the administrative agency, this Court reviews the final
order of the circuit court and the ultimate disposition by it of an administrative law case under an
abuse of discretion standard and reviews questions of law de novo.” Muscatell, 196 W. Va. at 590,
474 S.E.2d at 520, Syl. Pt. 2.

                                                  3
        In the instant appeal to this Court, the DMV contends that the circuit court erred by finding
that the post-hearing delay between the OAH hearing and the issuance of the OAH’s decision from
that hearing prejudiced Mr. Braley and necessitated reversal of his driver’s license revocation. The
standard applicable to post-hearing delay cases is as follows:

               On appeal to the circuit court from an order of the Office of Administrative
       Hearings affirming the revocation of a party’s license to operate a motor vehicle in
       this State, when the party asserts that his or her constitutional right to due process
       has been violated by a delay in the issuance of the order by the Office of
       Administrative Hearings, the party must demonstrate that he or she has suffered
       actual and substantial prejudice as a result of the delay. Once actual and substantial
       prejudice from the delay has been proven, the circuit court must then balance the
       resulting prejudice against the reasons for the delay.

Syl. Pt. 2, Reed v. Staffileno, 239 W. Va. 538, 803 S.E.2d 508 (2017).

        During the proceedings below, Mr. Braley contended that he had suffered prejudice as a
result of the OAH’s post-hearing delay because he had accepted his promotion to courier, which
required that he have a valid driver’s license, and he was not assured that, if his license revocation
was upheld, he would be permitted to return to his prior position of handler, which did not require
that he have a valid driver’s license. The crux of Mr. Braley’s argument seems to be that he
accepted the promotion to the courier position in large part based on the representations of his
counsel that the OAH likely would not issue a final decision for approximately three years. Thus,
although Mr. Braley knew at the time that he accepted the courier position that the OAH could
issue a decision upholding his license revocation at any time, he nevertheless relied on such
representations to accept the new employment position. Therefore, the real prejudice that may have
occurred in this case, from Mr. Braley’s perspective, is that the OAH issued its decision too soon
after holding its administrative hearing rather than that there was substantial post-hearing delay
since Mr. Braley was relying on the issuance of the OAH’s decision in three years or more, rather
than in ten and one-half months. Such prejudice is not due to post-hearing delay. Rather, as we
observed in another post-hearing delay case, Mr. Braley’s prejudice was caused by his own failure
to “make any contingency plans, such as attempting to find a job that would not require him to
drive, because he believed that the OAH . . . [would] forg[et] about his case and would not revoke
his license[.]” Reed v. Boley, 240 W. Va. 512, 517, 813 S.E.2d 754, 759 (2018). We rejected that
argument and reinstated the driver’s license revocation for DUI in that case, and we similarly reject
Mr. Braley’s contentions in this case.

        Moreover, we disagree with the circuit court’s characterization of the OAH’s decision as
untimely given that “the law governing revocation proceedings before [the] OAH does not impose
time constraints on the issuance of decisions by that agency following an administrative hearing.”
Staffileno, 239 W. Va. at 542, 803 S.E.2d at 512 (citations omitted). Therefore, because Mr.
Braley’s prejudice stems from his reliance on the representations of his counsel and the fact of his
license revocation, itself, and not from the delay occasioned by the OAH in issuing its decision,
we find that Mr. Braley has not established prejudice resulting from the OAH’s post-hearing delay
and that the circuit court erred by finding to the contrary.



                                                  4
      Accordingly, we reverse the August 18, 2020, order of the Circuit Court of Kanawha
County that rescinded Mr. Braley’s license revocation and remand this case for reinstatement of
the DMV’s order of revocation.

                                                                         Reversed and Remanded.



ISSUED:        March 4, 2021

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton

NOT PARTICIPATING:

Justice Alan D. Moats, sitting by temporary assignment 4




       4
         Pursuant to an administrative order entered by this Court on February 7, 2022, the
Honorable Alan D. Moats, Judge of the Nineteenth Judicial Circuit, was assigned to sit as a
member of the Supreme Court of Appeals of West Virginia commencing February 7, 2022,
following the resignation of former Justice Evan Jenkins; however, Justice Moats did not
participate in this decision. And although former Justice Jenkins heard oral argument in this case,
he did not participate in this decision.
                                                5